Citation Nr: 0110931	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the scalp.

2. Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  A notice of disagreement 
(NOD) as to the appealed issues was received in June 1999, a 
statement of the case was issued in July 1999, and a 
substantive appeal was received in September 1999. The 
veteran testified at a Travel Board hearing at the RO in 
February 2001.  A transcript of that hearing is of record.  
The veteran also submitted additional medical evidence during 
this hearing, along with a waiver of agency of original 
jurisdiction consideration.  38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran suffers from current seborrheic dermatitis of 
the scalp which was first manifested during his period of 
active military service.

2.  The veteran suffers from a major depressive disorder 
which was first manifested during his period of active 
military service.

3.  The veteran does not currently suffer bilateral hearing 
loss disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  Seborrheic dermatitis of the scalp was incurred during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303 (2000).

2.  A major depressive disorder was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303 (2000).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All three issues involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, certain chronic diseases, 
including a psychosis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Before turning to the record, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas V. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation with regard to the issues 
before the Board.  The record includes service medical 
records, the reports of VA examinations and outpatient 
treatment.  Despite the veteran's contentions that his 
service medical records may be incomplete, there is no 
indication that any additional records are available.  
Further, while the record suggests some problems with 
obtaining reports of certain examinations in May 1997, other 
examination reports dated in May are of record and it appears 
from notations in the file that either the earlier May 1997 
examination reports were not created to begin with, or have 
been lost.  Under the circumstances, the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Moreover, to the extent that any 
additional evidence may not be in the claims file, there is 
no detriment to the veteran with regard to the dermatitis and 
psychiatric disability issues in light of the Board's 
decision in this case.  With regard to the hearing loss 
issue, the Board's determination is based on a VA 
audiological examination report which is of record.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soymi v. Derwinski, 1 
Vet. App. 540,. 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been implemented.

I.  Skin Disability. 

The veteran contends that he currently suffers from a scalp 
condition related to his active duty service.  Specifically, 
he contends that he was diagnosed with seborrhea of the scalp 
in service, as well as after service, and that he continues 
to suffer from seborrheic dermatitis.

The veteran's service medical records (SMR's) contain a 
September 1995 treatment report upon which is shown an 
assessment of seborrhea.  The report also contains a notation 
that the veteran was requesting a refill of Selsun shampoo.

A February 1999 VA examination report contains a finding of 
scalp dandruff and a diagnosis of seborrheic dermatitis of 
the scalp.

During his February 2001 Travel Board hearing the veteran 
testified that he developed a skin condition in mid-1995.  He 
described the problem as a thick layer similar to dandruff, 
which looked like a "cradle cap condition."  He reported 
that he was treated in service with Selsun shampoo and 
Mysolex cream and that he now uses an over-the-counter 
product similar to Selsun.  He further testified that the 
condition has been constant since 1995.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for seborrheic dermatitis 
of the scalp is warranted.  The condition was clearly 
documented during service.  He has testified as to pertinent 
symptoms and a VA medical examination resulted in a current 
diagnosis of this disorder.  As to this issue there is 
competent evidence of a continuity of pertinent 
symptomatology to show a relationship between his currently 
diagnosed seborrheic dermatitis of the scalp and the 
seborrhea treated during service. 

II.  An Acquired Psychiatric Disorder

The veteran's SMR's contain numerous records, beginning in 
July 1995, concerning complaints of, and treatment for, a 
mental problem.  July and August 1995 reports contain an Axis 
I diagnosis of marital problems.  An April 1996 report 
contains an Axis I diagnosis of major depression, while 
another April 1996 report contains an assessment of 
depression and another of major depression.  These reports, 
including a May 1996 report, also contain notations that the 
veteran was prescribed 50 milligrams of Zoloft, as needed.  A 
June 1996 report contains an assessment of major depression.  
A July 1996 report, which contains an assessment of 
depression, also contains a notation that his Zoloft 
prescription had been increased to 100 milligrams.  An 
October 1996 report contains an assessment of major 
depression, and a notation that his Zoloft prescription had 
been increased to 150 milligrams.  October and November 1996 
reports contain a notation that the veteran's Axis I 
diagnosis had not changed.  A December 1996 report contains 
an assessment of depression, and a notation that his Zoloft 
prescription had been reduced to 100 milligrams.  The final 
report, in March 1997, contains a notation that the veteran's 
Axis I diagnosis had not changed.

A February 1999 VA mental examination report contains a 
diagnosis of adjustment disorder with mixed emotional 
features, resolved.  However the record now includes records 
documenting subsequent treatment at a VA outpatient clinic 
from February to December 2000.  The assessments by medical 
doctors were variously reported as major depressive disorder, 
depression, sleep disorder, and anxiety disorder.  The last 
report, in December 2000, contains an assessment of major 
depressive disorder.  Most of these reports contains 
notations that the veteran's sleep and concentration have 
improved, and that he is both working and attending school.

While not every psychiatric treatment record shows a 
diagnosis of a major depressive disorder, this appears to be 
the most consistent diagnosis shown in recent medical 
records.  Service medical records clearly show treatment for 
depression.  Given the evidence which shows medical 
assessments of major depression on a regular, although 
intermittent basis, during service to the present time, the 
Board believes that a continuity of symptomatology has been 
demonstrated to warrant service connection for a major 
depressive disorder.  

III.  A Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's SMR's contain his October 1989 enlistment 
medical examination report, which includes the results of an 
audiological examination.  This examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
5
5
15

It is clear from this record that hearing loss disability as 
defined in 38 C.F.R. § 3.385 was not present at that time.

The SMR's also contain an October 1996 medical examination 
report which includes the results of an audiological 
examination.  This examination report indicated that pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
35
LEFT
30
35
25
40
40

This report shows that the criteria for VA hearing loss were 
met as of the time of this examination.  

However, the evidence of a bilateral hearing loss disability 
(as defined by 38 C.F.R. § 3.385) during service is not the 
criteria for a grant of service connection for a current 
disability.  The key questions are whether the veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385.  

A February 1999 VA audiological examination report revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
15
15
20
30
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was that the veteran's bilateral hearing was 
within normal limits.

In summary, the evidence does not show that the veteran 
suffers from a current chronic bilateral hearing loss which 
meets the standards of 38 C.F.R. § 3.385.  The hearing loss 
noted on one occasion during service appears to have been 
acute as the most recent audiological examination shows that 
the criteria of 38 C.F.R. § 3.385 are not currently met.  The 
Board is bound by this regulatory definition of hearing loss 
for VA purposes.  Without medical evidence of current hearing 
loss disability as defined by this regulation, service 
connection cannot be awarded.  Should the veteran's hearing 
acuity decrease in the future as shown by audiological 
testing, he may always request that his claim be reopened.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, there is not a state of 
equipoise of the positive evidence and the negative evidence 
with regard to this issue.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for seborrheic dermatitis 
of the scalp is warranted.  Entitlement to service connection 
for major depressive disorder is warranted.  To this extent, 
the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



